Citation Nr: 1341999	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  11-19 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from May 1974 to May 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Cleveland, Ohio.  Thereafter, the Indianapolis RO assumed jurisdiction.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On his June 2011 VA Form 9 substantive appeal, the Veteran checked the box indicating that he desired a hearing before at Veterans Law Judge at the RO.  

It does not appear that any attempt was made to schedule the Veteran for the requested hearing.  In his November 2013 written argument, the Veteran's representative noted that the Veteran had requested a Travel Board hearing and that one had not been scheduled.  He requested that the matter be remanded so that the Veteran could be scheduled for a Travel Board hearing.  

A Veteran has a right to a hearing before the issuance of a Board decision.  38 C.F.R. §§ 3.103(a), (c) (2013).  Therefore, the Veteran should be scheduled for a Travel Board hearing in accordance with his expressed desires.  Because such hearings are scheduled by the RO, the Board must remand the case to the RO for that purpose, to ensure full compliance with due process requirements.  See 38 C.F.R. §§ 20.1304 (2013).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the Indianapolis  RO before a Veterans Law Judge in the order that the request was received.  A copy of the notice sent to the Veteran with regard to the hearing should be placed in the claims file.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


